Citation Nr: 1607758	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine.

3.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1994.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  


FINDINGS OF FACT

1.  During the appeal period, the Veteran's degenerative disc disease of the thoracolumbar spine has been manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; vertebral body fracture with loss of 50 percent of more of height; or intervertebral disc syndrome with incapacitating episodes.  

2.  During the appeal period, the Veteran's right lower extremity radiculopathy has been manifested by mild, incomplete paralysis of the sciatic nerve.

3.  During the appeal period, the Veteran's left lower extremity radiculopathy has been manifested by moderate, incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Veteran's claims of entitlement to initial increased evaluations for his thoracolumbar and bilateral leg disabilities arises from his disagreement with the initial evaluation assigned for degenerative disc disease of the thoracolumbar spine following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, service personnel records, private treatment records, and VA outpatient treatment records.  Moreover, the Veteran has been afforded VA examinations in August 2013 and October 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected thoracolumbar and bilateral lower extremity disabilities during the appeal period.  Id.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In April 2012, the Veteran submitted a claim of entitlement to service connection for a back disorder.  In a September 2013 rating decision, the RO granted service connection for degenerative disc disease of the thoracolumbar spine and assigned an initial 10 percent evaluation, effective April 30, 2012.  In November 2013, the Veteran filed a timely notice of disagreement with the September 2013 rating decision.  In December 2013, the RO issued a statement of the case, and the Veteran perfected an appeal in January 2014.  In an October 2015 rating decision, the RO granted service connection for left lower extremity radiculopathy, assigning an initial 20 percent evaluation, effective October 1, 2015.  The RO also granted service connection for right lower extremity radiculopathy, assigning an initial 10 percent evaluation, effective October 1, 2015.  In a January 2016 rating decision, the RO assigned an earlier effective date of January 8, 2014, for both of the Veteran's lower extremity disability ratings.

The Veteran seeks initial increased evaluations for his service-connected degenerative disc disease of the thoracolumbar spine as well as associated right and left leg radiculopathy.

The Veteran's service-connected degenerative disc disease of the thoracolumbar spine has been assigned an initial 10 percent disability rating pursuant to Diagnostic Code 5243.  Intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

Under the General Rating Formula, degenerative disc disease of the thoracolumbar spine is evaluated, with or without symptoms such as pain, to include whether it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71, Plate V (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months warrants the assignment of a 20 percent rating.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) provides that for the purposes of evaluations under Diagnostic Code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the general rating formula for diseases and injuries of the spine whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

The Veteran's right and left lower extremity radiculopathy residuals are rated as 10 percent and 20 percent, respectively, from January 8, 2014, pursuant to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild, incomplete paralysis of the nerve and a 20 percent disability rating is warranted for moderate, incomplete paralysis of the nerve.  A 40 percent disability rating is warranted for moderately severe, incomplete paralysis of the nerve and a 60 percent disability rating is warranted for severe, incomplete paralysis of the nerve with marked muscular atrophy.  An 80 percent disability rating is assigned for complete paralysis of the sciatic nerve with foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

Private treatment records dated in 2012 showed complaints of back pain, spasm of lumbar muscles, and pain radiating to ankle.  A March 2012 MRI report listed an assessment of herniated nucleus pulposus (HNP).  Additional treatment records showed assessments of low back pain with left radiculopathy.  

In an August 2013 VA examination report, the examiner diagnosed degenerative disc disease of the thoracolumbar spine.  The Veteran described the impact of his flare-ups as hard to stand up straight after sitting, inability to sleep comfortably, and being hunched over when he starts walking after sitting.  Range of motion of the thoracolumbar spine was listed as forward flexion to 90 degrees with no objective evidence of painful motion; extension to 30 degrees with pain beginning at 20 degrees; right lateral flexion to 30 degrees with no objective evidence of painful motion; left lateral flexion to 30 degrees with no objective evidence of painful motion; right lateral rotation to 30 degrees with no objective evidence of painful motion; and left lateral rotation to 30 degrees with no objective evidence of painful motion.  Repetitive testing resulted in evidence of painful motion but no additional limitation of motion.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine, to include pain on movement.  It was further noted that the Veteran did not have guarding, muscle spasm, or localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  

Reflex, sensory, and muscle strength testing was normal with no muscle atrophy.  The examiner noted that there were negative results on straight leg raising and that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also indicated that the Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  The examiner noted that the Veteran's thoracolumbar spine condition did not impact on his ability to work.  The Veteran's posture and gait was noted to be within normal limits.  The examiner noted contributing factors of pain, weakness, fatigability, and/or incoordination as well as additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain or flare-ups was noted to be approximately 10 degrees of lumbar extension.  An August 2013 radiology interpretation report listed an impression of mild L4-5 degenerative disc disease.

In an October 2015 VA examination report, the examiner diagnosed intervertebral disc syndrome.  The Veteran reported back flare-ups that consisted of a stabbing pain in the back and commented that his overall functional impairments included not being as mobile or flexible and taking a long time to get ready.  Range of motion of the thoracolumbar spine was listed as forward flexion to 75 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 20 degrees.  Pain was noted on examination and noted to cause functional loss.  There was evidence of pain with motion and weight bearing.  Repetitive testing resulted in evidence of painful motion but no additional limitation of motion.  The examiner indicated that the examination was being conducted during a flare-up.  It was also noted that pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time and with flare-ups.  Pain was the selected factor that caused the Veteran's functional loss.  He did not report any muscle spasm, localized tenderness, or guarding.  An additional factor contributing to his disability was listed as less movement than normal.

Reflex, sensory, and muscle strength testing was normal with no muscle atrophy.  The examiner noted that there were positive results on straight leg raising and that the Veteran did have radicular pain or any other signs or symptoms due to radiculopathy.  Right lower extremity symptoms included mild intermittent pain and no numbness or paresthesias.  Left lower extremity symptoms included moderate constant pain, severe intermittent pain, and no numbness or paresthesias.  The examiner noted bilateral involvement of L4/L5/S1/S2/S3 nerve roots with mild right radiculopathy and moderate left radiculopathy.  It was noted that the Veteran did not have ankylosis or any episodes of intervertebral disc syndrome that required bed rest in the past 12 months.  The examiner noted that the Veteran's thoracolumbar spine condition did not impact on his ability to work.  The functional impact of his condition was noted to be pain aggravated with prolonged standing.

Additional VA treatment records dated from 2013 to 2015 showed continued findings of chronic low back pain and radiculopathy. 

During his December 2015 hearing before the Board, the Veteran asserted that he was uncomfortable every day.  He reported having leg tenderness, back stiffness, moving slower, shooting pain from back down into legs several times a month, functional impairment after exertion, an inability to run or participate in sports with his daughter, and constantly shifting his position.

Based on the evidence of record, a rating in excess of 10 percent is not warranted for the Veteran's degenerative disc disease of the thoracolumbar spine pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, General Rating Formula.  At no point during the pendency of this claim does the evidence of record demonstrate forward flexion of the thoracolumbar spine less than 60 degrees; the combined range of motion of the thoracolumbar spine less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is also no evidence of ankylosis, favorable or unfavorable, of the thoracolumbar spine.  As such, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected degenerative disc disease of the thoracolumbar spine is not warranted under the General Rating Formula.  Id.

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as treatment records and the August 2013 and October 2015 VA examination reports did not document intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks at any point during the appeal period.

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Indeed, as noted, even with his complaints of pain, flare-ups, and functional limitation, the Veteran has not demonstrated loss of flexion to 60 degrees or less or a combined range of motion of the thoracolumbar spine of 120 degrees or less.  The evidence reflects that the currently assigned 10 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion, less movement than normal, and stiffness.  The Board has considered the factors regarding pain and functional loss noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.

Bilateral lower extremity neurologic abnormalities associated with the Veteran's thoracolumbar spine disability have been rated separately.  Based on a comprehensive review of the record, the Board concludes that an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, associated with thoracolumbar spine degenerative disc disease, is not warranted.  A higher evaluation of 20 percent is not applicable unless there is evidence of moderate, incomplete sciatic nerve paralysis.  The August 2013 VA examiner indicated that reflex, sensory, and muscle strength testing was normal, with no muscle atrophy.  The examiner noted that there were negative results on straight leg raising and that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The October 2015 VA examiner also indicated that reflex, sensory, and muscle strength testing was normal, with no muscle atrophy.  Right lower extremity symptoms included positive straight leg raising, mild intermittent pain, and no numbness or paresthesias.  The October 2015 VA examiner specifically determined that the Veteran's right lower extremity radiculopathy was mild.  Accordingly, the Board finds that the currently assigned 10 percent evaluation for the Veteran's right lower extremity disability is appropriate.

The Board further concludes that an initial evaluation in excess of 20 percent for left lower extremity radiculopathy, associated with thoracolumbar spine degenerative disc disease, is not warranted.  A higher evaluation of 40 percent is not applicable unless there is evidence of moderately severe, incomplete sciatic nerve paralysis.  The August 2013 and October 2015 VA examiners each indicated that reflex, sensory, and muscle strength testing was normal with no muscle atrophy.  The October 2015 VA examiner noted left lower extremity symptoms included positive straight leg raising, moderate constant pain, severe intermittent pain, and no numbness or paresthesias, specifically characterizing the Veteran's left lower extremity radiculopathy as moderate.  Accordingly, the Board finds that the currently assigned 20 percent evaluation for the Veteran's left lower extremity disability is appropriate.

The Board has considered whether any higher evaluations are warranted under other potentially applicable diagnostic codes.  However, Diagnostic Codes 8521 through 8530 are not applicable in this case, as the October 2015 VA examiner only noted involvement of bilateral sciatic nerve roots.  38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530 (2015). 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected thoracolumbar and bilateral lower extremity disabilities varied to such an extent that a rating greater than the ratings currently assigned would be warranted.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability pictures in this case are not so unusual or exceptional in nature as to render the already assigned ratings inadequate. The Veteran's service-connected thoracolumbar disability is evaluated under the rating criteria for intervertebral disc syndrome pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The Veteran's service-connected bilateral lower extremity disabilities are evaluated under the rating criteria for paralysis of sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The aforementioned rating criteria is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's thoracolumbar and bilateral lower extremity disabilities.  The rating assigned for the Veteran's back disability is warranted for limitation of thoracolumbar motion, and increase is available under Diagnostic Codes 5235 - 5243 if further limitation of motion or other manifestations of the thoracolumbar disability are shown.  The rating assigned for the Veteran's right lower extremity disability is warranted for mild, incomplete paralysis of the sciatic nerve, and increase is available under Diagnostic Code 8520 if further paralysis or other manifestations of the right lower extremity disability are shown.  The rating assigned for the Veteran's left lower extremity disability is warranted for moderate, incomplete paralysis of the sciatic nerve, and increase is available under Diagnostic Code 8520 if further paralysis or other manifestations of the left lower extremity disability are shown.

These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's thoracolumbar and bilateral lower extremity disabilities.  The Veteran's degenerative disc disease of the thoracolumbar spine is manifested by pain, stiffness, functional limitation, and limitation of motion.  The Veteran's right and left lower extremity radiculopathy is manifested by shooting pain down the extremities and leg tenderness without paresthesias or muscle atrophy.  When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating assigned for the thoracolumbar spine, a 10 percent disability rating assigned for the right lower extremity, and a 20 percent assigned for the left lower extremity.  The criteria for those assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's thoracolumbar spine and/or bilateral lower extremity claims for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; 38 C.F.R. § 4.124a, Diagnostic Code 8520; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board is cognizant that the Veteran reported full time employment as a security guard.  Although the Veteran has submitted evidence of medical disabilities, and made a claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine, entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, and entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine is denied. 

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine is denied.

An initial evaluation in excess of 20 percent for left lower extremity radiculopathy associated with degenerative disc disease of the thoracolumbar spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


